t c summary opinion united_states tax_court mark a quintal petitioner v commissioner of internal revenue respondent docket no 25999-15s filed date gregory jon koldys for petitioner janet f appel and derek w kelley for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for each of the taxable_year sec_2011 sec_2012 and sec_2013 years in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in massachusetts this case is before the court on respondent’s motion for summary_judgment with a supporting declaration filed pursuant to rule petitioner filed an opposition to motion for summary_judgment a memorandum of law and a first amendment to memorandum of law the parties agree that there is no dispute as to any material fact relevant to the disposition of this matter the sole question to be decided is whether payments that petitioner made to ms gramlich-quintal during the years in issue constitute alimony as defined in sec_71 that he is entitled to deduct pursuant to sec_215 continued code as amended and in effect for and and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar background2 petitioner and ms gramlich-quintal married on date and they had three children they later separated and divorced in i separation and property settlement agreement on date petitioner and ms gramlich-quintal executed a separation and property settlement agreement separation agreement which included exhibits a through m which were incorporated in the separation agreement by reference the separation agreement stated that ms gramlich- quintal was awarded physical custody of the three children and that the parties intended that the separation agreement resolve all matters between them including past present and future alimony and support and maintenance citing mass ann laws ch sec_28 and sec_34 lexisnexi sec_2011 which refer to child and spousal support respectively the separation agreement further stated that the children are still principally dependent upon the parties for support and entitled to support pursuant to provisions of mgl ch sect before the separation agreement was executed petitioner and ms gramlich-quintal engaged in last-minute negotiations and several of the exhibit sec_2the following background facts are not in dispute and are drawn from the pleadings and other documents making up the record in this case were substantially revised in some instances entire paragraphs of an exhibit were lined through and replaced with handwritten statements exhibit a stated in relevant part that petitioner would maintain his current health_insurance_coverage or its equivalent for the benefit of his children as long as each child was unemancipated as that term is defined herein exhibit a did not include a definition of the term unemancipated exhibit b originally titled alimony was revised to read unallocated support exhibit b stated in part that petitioner would pay to ms gramlich-quintal the sum of dollar_figure per week commencing forthwith by implemented wage assignment see exhibit j and that a ny alimony payments shall terminate upon the earlier of the death of petitioner or ms gramlich- quintal or the latter’s remarriage exhibit b further stated that the parties acknowledge that husband anticipates that the above payment is deductible to him and includable to wife exhibit j was titled custody support visitation although exhibit j originally referred to petitioner’s obligation to make child_support payments that statement was lined through and was replaced with the phrase see exhibit b implemented wage assignment forthwith exhibit j included a statement acknowledging that as a result of disabilities two of the couple’s children might never become self-sufficient or emancipated and defined the term emancipation of the minor children generally as occurring on the child’s death marriage entering into military service or graduation from high school or a four- year college program exhibit j further stated support as to the child as termed in this agreement shall end upon emancipation in accordance with sec_71 of the code the husband and wife expressly agree to designate and hereby do designate all payments required in this exhibit as excludable and non-deductible payments for purposes of sec_71 and sec_215 of the code respectively it is expressly agreed and understood that the payments made by the husband to the wife for support under this article shall terminate upon his death and shall not constitute a charge upon his estate in that there are to be life_insurance trusts established to provide for the needs of the children the remainder of exhibit j established the terms for custody of and visitation with the children the probate and family court of massachusetts family court entered a judgment of divorce nisi which incorporated the separation agreement and terminated the couple’s marriage effective date on date the family court filed a stipulation for judgment in response to ms gramlich-quintal’s complaint for modification and petitioner’s counterclaim the stipulation for judgment which was incorporated into the final judgment stated in relevant part that the father pay to the mother dollar_figure per week as child_support for the parties’ three children ii petitioner’s income_tax returns petitioner filed federal_income_tax returns for the taxable_year sec_2011 sec_2012 and sec_2013 and on each return he claimed a deduction of dollar_figure for alimony paid to ms gramlich-quintal ms gramlich-quintal however did not report the payments as income on her tax returns discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b sec_71 provides the general_rule that gross_income includes amounts received as alimony or separate_maintenance payments sec_215 allows a deduction to the payor for an amount equal to the alimony paid during the taxable_year to the extent it is includable in the recipient spouse’s gross_income under sec_71 whether a payment constitutes alimony is determined by reference to sec_71 which defines alimony as any cash payment if a the payment is received by a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c the payor and payee spouses are not members of the same household when the payment is made and d the payment obligation terminates at the death of the payee spouse and there is no liability to make either a cash or a property payment as a substitute for the payment after the death of the payee spouse sec_71 provides the general_rule that subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse under sec_71 however if any amount specified in the divorce instrument will be reduced on the happening of a contingency specified in the instrument that relates to a child of the payor spouse then an amount equal to the amount that will be reduced is treated as fixed as a sum payable for the support of the children of the payor spouse events that relate to a child of the payor spouse include the child’s attaining a specified age or income level dying marrying leaving school leaving the payee spouse’s household or gaining employment sec_71 respondent concedes that petitioner’s support payments to ms gramlich- quintal satisfy the requirements of subparagraphs a c and d of sec_71 respondent contends however that petitioner’s payments do not constitute alimony because contrary to subparagraph b of sec_71 exhibit j incorporated by reference in the separation agreement states in accordance with sec_71 of the code the husband and wife expressly agree to designate and hereby do designate all payments required in this exhibit as excludable and non-deductible payments for purposes of sec_71 and sec_215 of the code respectively in the alternative respondent again points to exhibit j and maintains that because the unallocated support payments are subject_to contingencies involving petitioner’s children they are considered payments made for the support of petitioner’s children in accordance with sec_71 petitioner relies on exhibit b of the separation agreement which expressly provides for unallocated support payments as opposed to alimony or child_support payments noting that exhibit j does not expressly require any form of payment petitioner avers that the statement in exhibit j that respondent relies upon is not relevant to the question whether the disputed payments constitute alimony petitioner further asserts that the parties’ last-minute negotiations and revisions to the separation agreement were intended to ensure that the disputed payments would be treated as alimony for purposes of sec_71 and sec_215 as an initial matter we reject petitioner’s contention that we should evaluate his and ms gramlich-quintal’s intent regarding the characterization of the disputed payments as we have explained in the past congress eliminated any consideration of intent in determining the deductibility of a payment as alimony in favor of a more straightforward objective test that rests entirely on the fulfillment of explicit requirements set forth in sec_71 see 123_tc_258 citing 102_f3d_842 6th cir aff’g t c memo under the circumstances we focus on the requirement in sec_71 that the settlement agreement not state that the payment is neither includible in gross_income nor allowable as a deduction we acknowledge as petitioner contends that exhibit j does not expressly require any payment or otherwise fix an amount to be paid as alimony or child_support petitioner’s narrow focus on this aspect of exhibit j however gives no effect to the cross-references in exhibits b and j as we see it a proper consideration of the separation agreement requires a construction of the document as a whole including the exhibits and the cross-references within the exhibits where a separation agreement sets the parties’ support obligations the language of the contract if plain and unambiguous must be construed in accordance with its ordinary and usual sense shaw v turcotte n e 2d wl at mass app ct quoting larson v larson mass app ct reading the separation agreement as a whole we conclude that exhibits b and j must be read in tandem and that the unallocated support payments prescribed in exhibit b are subject_to the provisions of both that exhibit and exhibit j in this regard the handwritten revisions to the settlement agreement were poorly conceived specifically although exhibit b was revised to state that the parties acknowledge that husband anticipates that the above unallocated support payment is deductible to him and includable to wife emphasis added exhibit j states more definitively in accordance with sec_71 of the code the husband and wife expressly agree to designate and hereby do designate all payments required in this exhibit as excludable and non-deductible payments for purposes of sec_71 and sec_215 of the code respectively we conclude that the latter more definitive statement controls in this case because the settlement agreement provides that the unallocated support payments are excludable from income and not allowable as deductions it follows that the payments do not satisfy the definition of alimony under sec_71 accordingly we conclude that respondent is entitled to judgment as a matter of law sustaining the determinations set forth in the notice_of_deficiency to reflect the foregoing an appropriate order and decision will be entered 3under the circumstances we need not consider respondent’s alternative argument that the unallocated support payments constitute child_support payments under sec_71
